Case 18-09243-JJG-11             Doc 68       Filed 12/19/18        EOD 12/19/18 16:36:30            Pg 1 of 3



                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

IN RE:                                              )
                                                    )
SCOTTY’S HOLDINGS, LLC, et al.                      )        Case No. 18-09243-JJG-11
                                                    )        (Jointly Administered)
                                                    )
                 Debtors.1                          )

       OBJECTION TO DEBTORS’ MOTION FOR EXTENSION OF TIME TO FILE
            SCHEDULES AND STATEMENTS OF FINANCIAL AFFAIRS

         The Huntington National Bank (“Huntington”), a secured creditor herein, by counsel, for its

Objection to Debtors’ Motion for Extension of Time to File Schedules and Statements of Financial

Affairs (the “Motion”), respectfully represents:

         1.      Huntington is a secured creditor of the Debtors holding liens on substantially all of the

Debtors’ property including collateral comprising “cash collateral”. See, Declaration of Berekk

Blackwell, ¶14[Dkt. 4]; Interim Order Authorizing Use of Cash Collateral, Granting Adequate

Protection, Other Related Relief, and Scheduling Further Hearing for Final Approval dated December

17, 2018 (the “Interim Order”) [Dkt. 57].

         2.      Pursuant to the Interim Order, the Debtors have been authorized to use cash collateral

for the period from the Petition Date through January 17, 2019. This Court has scheduled a final

hearing with regard to the Debtors’ continued use of cash collateral for January 17, 2019 at 1:30 p.m.




1The Debtors include Scotty’s Holdings, LLC, Case No. 18-09243-JJG-11 (the “Lead Case”); A Pots & Pans Production,
LLC, Case No. 18-09244-JJG-11; Scotty’s Thr3e Wise Men Brewing Company, LLC, Case No. 18-09245-JJG-11;
Scotty’s Brewhouse, LLC, Case No. 18-09246-JJG-11; Scotty’s Brewhouse Bloomington, LLC, Case No. 18-09248-JJG-
11; Scotty’s Brewhouse West Lafayette, LLC, Case No. 18-09250-JJG-11; Scotty’s Indianapolis, LLC, Case No. 18-
09251-JJG-11; Scotty’s Brewhouse Downtown Indianapolis, LLC, Case No. 18-09252-JJG-11; Scotty’s Brewhouse
Mishawaka, LLC, Case No. 18-09253-JJG-11; Scotty’s Brewhouse Fort Wayne, LLC, Case No. 18-09255-JJG-11;
Scotty’s Brewhouse Carmel, LLC, Case No. 18-09256-JJG-11; Scotty’s Brewhouse Butler, LLC, Case No. 18-09257-
JJG-11; and Scotty’s Brewhouse Waco, LLC, Case No. 18-09258-JJG-11.

                                                        1
Case 18-09243-JJG-11          Doc 68     Filed 12/19/18     EOD 12/19/18 16:36:30          Pg 2 of 3



(the “Final Hearing”). Further, the Interim Order established January 11, 2019 as the deadline to file

further objections to the Debtors’ continued use of cash collateral (the “Objection Deadline”).

        3.     By the Motion, the Debtors seek to extend the deadline by which each Debtor must

file its Schedules and Statement of Financial Affairs through January 25, 2019 two (2) weeks after

the Objection Deadline and eight (8) days after the Final Hearing concerning Debtors’ use of cash

collateral.

        4.     Huntington will be prejudiced in its ability to assess the Debtors’ operations and

negotiate with the Debtors concerning final use of cash collateral if the Debtors are allowed to keep

their Schedules and Statements to themselves in advance of the Objection Deadline and Final Hearing.

As the Debtors state in the Motion, “a bankruptcy court will normally grant such an extensions [sic]

‘in the absence of bad faith or prejudice’ to an adverse party”. Motion, p. 4, citing Bryant v. Smith,

165 B.R. 176, 182 (W.D.Va. 1994).

        WHEREFORE, for all of the foregoing reasons, Huntington respectfully objects to the

Debtors’ Motion, prays that the Court deny the Motion, and for all other relief just and proper in the

premises.


                                               Respectfully submitted,

                                               BLACKWELL, BURKE & RAMSEY, P.C.

                                       BY:     /s/ Jason R. Burke
                                               JASON R. BURKE
                                               Attorney No. 19727-49

BLACKWELL, BURKE & RAMSEY, P.C.
101 West Ohio Street, Suite 1700
Indianapolis, Indiana 46204
(317) 635-5005 Telephone
(317) 634-2501 Facsimile
Jburke@bbrlawpc.com
Counsel for The Huntington National Bank

                                                  2
Case 18-09243-JJG-11           Doc 68     Filed 12/19/18      EOD 12/19/18 16:36:30          Pg 3 of 3




                                      CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was filed electronically this 19th day of December,
2018. Notice of this filing will be sent to all parties registered to receive such notice by operation of
the Court’s electronic filing system. I hereby further certify that I caused a copy of the foregoing to
be served via U.S. Mail, First Class, postage prepaid upon the parties that are not registered to receive
notice by operation of the Court’s electronic filing system at their respective addresses listed on the
electronic filing receipt. Parties may access this filing through the Court’s electronic filing systems.

                                                /s/ Jason R. Burke
                                                JASON R. BURKE




                                                   3
